The language appearing on page 6 in our original opinion referred to in appellee's motion, wherein he urges that our holding as there expressed is inconsistent with the part of the opinion found on pages 8 and 9, is not correctly quoted. We said: "This last contract [referring to the one bearing date November 19, 1890], shows upon its face that the organization of the proposed Southwest Thompson-Houston Electric Company has been abandoned; if not by mutual consent of the parties to this action, that both parties recognized and acquiesced in its abandonment. As neither party in its or his pleadings charges the other with the failure of the organization of the company, nor claims damages on account of such failure, why the proposed corporation never came into existence is a matter of no moment." This statement was made for the *Page 220 
purpose of demonstrating that certain letters and negotiations relative to the organization of the company were irrelevant. And when considered in connection with the purpose for which the language is used, it can not be considered at all inconsistent with the expression referred to in the motion on the ninth and tenth pages of the opinion. Though the company was never organized, the terms of the contract which would have governed it and appellant in their transactions with one another if it had been, may have governed the parties to this action in their dealings up to the time the organization of the company was finally abandoned. As to whether or not they were governed by such terms was made an issue by the pleadings. There was evidence upon the issue, and we simply held that it was error in the court below not to submit it by a proper charge to the jury.
We do not think that other parts of the opinion complained of in the motion require further elucidation, nor that any reason is shown why a rehearing should be granted.
Therefore the motion is overruled.
Overruled.